DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kyllmann (Pub. No.: 2008/0001729 A1) in view of Pappas (Pat. No.: 4,319,220).
1) In regard to claim 1, Kyllmann discloses the claimed tire system (fig. 1: 10) comprising: 
a tire-side device (fig. 1: 14) provided in each of plural tires of a vehicle (fig. 1: 16); and 
a general-purpose communication device (fig. 1: 24) used as a device provided separately from the tire of the vehicle and provided with a function of performing a notification of a tire-related condition by installing a program for detecting a tire air pressure (¶0028-¶0029), wherein: 
the tire-side device includes a sensing unit (fig. 1: 17) for outputting a detection signal corresponding to the tire-related condition (¶0020), a signal processing unit (fig. 1: 19) for processing the detection signal of the sensing unit and generating data indicating the tire-related condition (¶0020), and a first data communication unit (fig. 1: 15) for performing data communication with the general-purpose communication device and transmitting the data indicating the tire-related condition generated by the signal processing unit (¶0020); and 
the general-purpose communication device includes a second data communication unit for performing communication with the tire-side device and receiving the data indicating the tire-related condition, a control unit for acquiring the tire-related condition based on the data indicating the tire-related condition, and a notification unit for performing notification of the tire-related condition acquired by the control unit (¶0028-¶0029).
Kyllmann does not explicitly disclose determining a road condition.
However, Pappas discloses a receiving device may determine a road condition based on a signal from tire sensing device (col. 12, lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Kyllmann to determine a road condition, as taught by Pappas.
One skilled in the art would be motivated to modify Kyllmann as described above in order to provide the driver with detailed information relating to the tire of the vehicle. 
 
2) In regard to claim 2 (dependent on claim 1), Kyllmann and Pappas further disclose the tire system according to claim 1
Kyllmann and Pappas do not explicitly disclose the sensing unit includes a vibration sensor unit for outputting a detection signal corresponding to a vibration of the tire as the detection signal corresponding to the tire-related condition; 
the signal processing unit generates road surface data indicating a road surface condition, which appears in a waveform of the detection signal corresponding to the vibration of the tire as the data indicating the tire-related condition; and 
the control unit determines the road surface condition of a road surface of the vehicle travel as the tire-related condition.
However, the examiner takes official notice is taken that both the concept and advantage is known for a tire monitoring system to utilize a vibration sensor to determine tire and road conditions. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Kyllmann to determine the conditions with a vibration sensor.
One skilled in the art would be motivated to modify Kyllmann as described above in order to use a known device for sensing the environment of a tire.
 

3) In regard to claim 3 (dependent on claim 1), Kyllmann and Pappas further disclose the tire system according to claim 1, wherein: 
the sensing unit includes an air pressure sensor unit for outputting a detection signal corresponding to a tire air pressure as the detection signal corresponding to the tire-related condition (Pappas col. 5, lines 18-23); 
the signal processing unit generates data related to the tire air pressure based on the detection signal corresponding to the tire air pressure as the data indicating the tire-related condition (Pappas col. 5, lines 18-23); and 
the control unit calculates the tire air pressure or detects a tire air pressure decrease as the tire-related condition based on the data related to the tire air pressure (Pappas col. 5, lines 18-23).

4) In regard to claim 4 (dependent on claim 1), Kyllmann and Pappas further disclose the tire system according to claim 1, wherein: 
the general-purpose communication device includes an information storage unit for storing information including tire information of each tire ID as individual identification information of the tire, and a software storage unit for storing a software which is used to acquire the tire-related condition based on the data indicating the tire-related condition (Kyllmann ¶0031); and 
the control unit acquires the tire-related condition based on the software stored in the software storage unit and information corresponding to the tire ID of the tire, to which the tire-side device is provided, among information including the tire information stored in the information storage unit (Kyllmann ¶0031).

5) In regard to claim 5 (dependent on claim 1), Kyllmann and Pappas further disclose the tire system according to claim 1.
Kyllmann and Pappas do not explicitly disclose the general-purpose communication device includes a third communication unit; 
the control unit performs data communication with a data server through the third data communication unit; 
the data server includes a fourth data communication unit for performing data communication with the third data communication unit, an information storage unit for storing information including tire information of each tire ID as individual identification information of the tire, and a software storage unit for storing a software which is used to acquire the tire-related condition based on the data indicating the tire-related condition; 
the control unit downloads the software stored in the software storage unit and the information corresponding to the tire ID of the tire, to which the tire-side device is provided, among information including the tire information stored in the information storage unit, and acquires the tire-related condition based on a downloaded software and downloaded information corresponding to the tire ID of the tire.
However, the examiner takes official notice is taken that both the concept and advantage is known for a tire monitoring system communication device to communicate with a remote server to store information relating to the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Kyllmann to communicate data of the system to a server located remotely from the vehicle and communication device. 
One skilled in the art would be motivated to modify Kyllmann as described above in order to allow the local devices to use smaller processing devices thereby making them less expensive and smaller to carry around.

6) In regard to claim 6 (dependent on claim 2), Kyllmann and Pappas further disclose the tire system according to claim 2, wherein: 
the sensing unit includes an air pressure sensor unit for outputting a detection signal corresponding to a tire air pressure as the detection signal corresponding to the tire-related condition (Pappas col. 5, lines 18-23); 
the signal processing unit generates data related to the tire air pressure based on the detection signal corresponding to the tire air pressure as the data indicating the tire-related condition (Pappas col. 5, lines 18-23); and 
the control unit calculates the tire air pressure or detects a tire air pressure decrease as the tire-related condition based on the data related to the tire air pressure (Pappas col. 5, lines 18-23).

7) In regard to claim 7 (dependent on claim 6), Kyllmann and Pappas further disclose the tire system according to claim 6, wherein: 
the general-purpose communication device includes an information storage unit for storing information including tire information of each tire ID as individual identification information of the tire, and a software storage unit for storing a software which is used to acquire the tire-related condition based on the data indicating the tire-related condition (Kyllmann ¶0031); and 
the control unit acquires the tire-related condition based on the software stored in the software storage unit and information corresponding to the tire ID of the tire, to which the tire-side device is provided, among information including the tire information stored in the information storage unit (Kyllmann ¶0031).

8) In regard to claim 8 (dependent on claim 6), Kyllmann and Pappas further disclose the tire system according to claim 6.
Kyllmann and Pappas do not explicitly disclose the general-purpose communication device includes a third communication unit; 
the control unit performs data communication with a data server through the third data communication unit; 
the data server includes a fourth data communication unit for performing data communication with the third data communication unit, an information storage unit for storing information including tire information of each tire ID as individual identification information of the tire, and a software storage unit for storing a software which is used to acquire the tire-related condition based on the data indicating the tire-related condition; 
the control unit downloads the software stored in the software storage unit and the information corresponding to the tire ID of the tire, to which the tire-side device is provided, among information including the tire information stored in the information storage unit, and acquires the tire-related condition based on a downloaded software and downloaded information corresponding to the tire ID of the tire.
However, the examiner takes official notice is taken that both the concept and advantage is known for a tire monitoring system communication device to communicate with a remote server to store information relating to the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Kyllmann to communicate data of the system to a server located remotely from the vehicle and communication device. 
One skilled in the art would be motivated to modify Kyllmann as described above in order to allow the local devices to use smaller processing devices thereby making them less expensive and smaller to carry around.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684